Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 02/28/2022. Claims 1, 4-11, 13-18, 20, 23, and 24 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (JP S62286803 A, English Machine Translation provided in previous Office Action) in view of De Benedittis (US 2010/0258228 A1).
Regarding claim 1, Tsukagoshi teaches a tire (Page 4) comprising a tread portion having a tread surface (Fig. 1a) provided with grooves (Fig. 1a, Ref. Num. 10, each groove comprising an opening formed on the tread surface (Fig. 1b, Ref. Num. W1), a minimum portion located inwardly in a tire radial direction of the opening and having a groove width being locally minimum (Fig. 1b, Ref. Num. 13), and a maximum portion located inwardly in the tire radial direction of the minimum portion and having a groove width being locally maximum in a region inwardly in the tire radial direction of the opening (Fig. 1b, Ref. Num. W2), wherein each groove comprises a groove bottom portion located innermost in the tire radial direction (Fig. 1b, Ref. Num. 12a), and a minimum distance in the tire radial direction between the minimum portion and the maximum portion (Fig. 1b, H-(H1+H2))is greater than a minimum distance in the tire radial direction between the maximum portion and the groove bottom portion (Fig. 1b, Ref. Num. H2), and a groove width of each groove varies in the tire radial direction continuously from the opening to the maximum portion (Fig. 1b). Since H1/H and H2/H are both greater than 0.2H (Page 6) the distance between the minimum portion and the maximum portion is less than 0.6H. Tsukagoshi doesn’t teach that a minimum distance between the minimum portion and the maximum portion is greater than the distance between the minimum portion and the groove bottom portion, however it would have been obvious to one ordinary skill in the art to configure a minimum distance between the minimum portion and the maximum portion is greater than the distance between the minimum portion and the groove bottom portion as Tsukagoshi teaches a minimum distance between the minimum portion and the maximum portion as less than 0.6H (Page 6) and the distance between the minimum portion and the groove bottom portion as greater than 0.2H (Page 6), said ranges overlapping the claimed range. 
Tsukagoshi also teaches that a groove width of the opening (Fig. 1b, Ref. Num. W1) is 0.8-4 mm (Page 6) and the groove width of the maximum portion (Fig. 1b, Ref. Num. W2) is 0.8-4 mm (Page 6). Even though Tsukagoshi doesn’t teach that the a groove width of the opening is greater than a groove width of the maximum portion, it would have been obvious to one of ordinary skill in the art to configure the groove width of the opening is greater than a groove width of the maximum portion as their ranges overlap so that the groove width of the opening (0.8-4 mm; Page 6) could be larger than the groove width of the maximum portion (0.8-4 mm; Page 6).
Tsukagoshi does not teach that the grooves extend in a tire axial direction; however, it would have been obvious to a person having ordinary skill in the art to put this groove cross-section for stone ejecting in axial grooves as De Benedittis teaches that stone ejectors can go in both circumferential and lateral groove (Para. [0027]) including lateral grooves that are in communication with the tread edge. One would have been motivated to provide lateral grooves for additional drainage channels and edges for traction.
Regarding claim 3, Tsukagoshi teaches that a groove width of the opening (Fig. 1b, Ref. Num. W1) is 0.8-4 mm (Page 6) and the groove width of the maximum portion (Fig. 1b, Ref. Num. W2) is 0.8-4 mm (Page 6). Even though Tsukagoshi doesn’t teach that the a groove width of the opening is greater than a groove width of the maximum portion, it would have been obvious to one of ordinary skill in the art to configure the groove width of the opening is greater than a groove width of the maximum portion as their ranges overlap so that the groove width of the opening (0.8-4 mm; Page 6) could be larger than the groove width of the maximum portion (0.8-4 mm; Page 6).
Regarding claim 4, Tsukagoshi teaches that a minimum distance between the minimum portion and the opening (Fig. 1b, Ref. Num. H1) is smaller than the distance between the minimum portion and the maximum portion (Fig. 1b, H-(H1+H2)). Since H1/H and H2/H are both greater than 0.2H (Page 6) the distance between the minimum portion and the maximum portion is less than 0.6H. Tsukagoshi doesn’t teach that a minimum distance between the minimum portion and the opening is smaller than the distance between the minimum portion and the maximum portion, however it would have been obvious to one ordinary skill in the art to configure a minimum distance between the minimum portion and the opening is smaller than the distance between the minimum portion and the maximum portion as Tsukagoshi teaches a minimum distance between the minimum portion and the opening as greater than 0.2H (Page 6) and the distance between the minimum portion and the maximum portion as less than 0.6H (Page 6), said ranges overlapping the claimed range.
Regarding claim 5, Tsukagoshi teaches that a minimum distance between the minimum portion and the opening (Fig. 1b, Ref. Num. H1) is greater than 0.2H (Page 6) and the minimum distance between the maximum portion and the groove bottom  (Fig. 1b, Ref. Num. H2) is greater than 0.2H (Page 6). Even though Tsukagoshi doesn’t teach that a minimum distance between the minimum portion and the opening is smaller than a minimum distance between the maximum portion and a groove bottom portion, it would have been obvious to one of ordinary skill in the art to configure the minimum portion and the opening as smaller than a minimum distance between the maximum portion and a groove bottom portion as their ranges overlap so that the minimum distance between the minimum portion and the opening (greater than 0.2H; Page 6) could be larger than the minimum distance between the maximum portion and a groove bottom portion (greater than 0.2H; Page 6).
Regarding claim 6, Tsukagoshi teaches that a minimum distance between the minimum portion and the opening (Fig. 1b, Ref. Num. H1) is greater than 0.2H (Page 6). Tsukagoshi does not expressly disclose a value of equal to or less than 40%; however, it would have been obvious to a person of ordinary skill in the art to configure the minimum distance between the minimum portion and the opening within the claimed range since Tsukagoshi discloses the minimum distance between the minimum portion and the opening as greater than 0.2H (Page 6), said range overlapping the claimed range.
Regarding claim 7, Tsukagoshi teaches that each groove comprises a groove bottom portion located innermost in the tire radial direction that is located on a center of a curved surface protruding inwardly in the tire radial direction (Fig. 1b, 12a).
Regarding claim 8, Tsukagoshi teaches that a region from the opening to the minimum portion of each groove is formed by a pair of inclined surfaces (Fig. 1b, Ref. Num. 11).
Regarding claim 9, Tsukagoshi teaches that the pair of inclined surfaces is one or more planes (Fig. 1b, Ref. Num. 11).
Regarding claim 13, Tsukagoshi teaches that the pair of inclined surfaces consists of a single plane (Fig. 1b, Ref. Num. 11).
Regarding claim 16, Tsukagoshi teaches that the region has a groove width decreasing continuously in the tire radial direction from the opening to the minimum portion of each groove (Fig. 1b, Ref. Num. 11).
Regarding claim 17, Tsukagoshi teaches that a region from the minimum portion to the maximum portion has a groove width increasing continuously in the tire radial direction from the minimum portion to the maximum portion (Fig. 1b, Ref. Num. 12).
 Regarding claim 18, Tsukagoshi teaches a groove width of each groove varies in the tire radial direction continuously from the opening to a groove bottom (Fig. 1b, Ref. Num. 11, 12, 12b, 12a, 13).
	Allowable Subject Matter
Claims 20, 23, and 24 are allowed.
Claims 10, 11, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Tsukagoshi (JP S62-286803 A), De Benedittis (US 2010/0258228 A1), and Ochiai et al. (US Patent No. 5,503,207).
Tsukagoshi in view of De Benedittis teaches the limitations of claim 1 and 8; however, they do not teach that the pair of inclined surfaces include a curved surface and it would not be obvious to modify the specified opening to include a curved surface. Ochiai teaches that the pair of inclined surfaces include a curved surface (Fig. 3); however, this groove cross-section is only present on grooves that do not communicate with the tread edge (Fig. 1, Ref. Num. 4A, 4B) and it would not be obvious to use this groove cross-section on the lug grooves communicating with the tread edge as they are mostly out of the ground contact area and only need the normal U-shaped groove for water discharging performance (Col. 5, Lines 32-35). It is the examiner’s opinion that without the use of improper hindsight or destroying the references for their intended purposes, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the pair of inclined surfaces include a curved surface, as required by claims 10, 11, 15, 20, 23, and 24.
Tsukagoshi in view of De Benedittis teaches the limitations of claims 1, 8, and 9; however, they do not teach that the pair of inclined surfaces consists of two planes. Tsukagochi teaches either that the inclined surfaces consist of one or 3 planes (Fig 1, 3) or that the inclined surfaces consists of two planes (Fig. 2), but that embodiment does not teach that the groove width of the opening is larger than the groove width of the maximum portion as required by claim 1. It is the examiner’s opinion that without the use of improper hindsight or destroying the references for their intended purposes, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the pair of inclined surface each consists of two planes, as required by claim 14.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749